Case 19-13271-elf     Doc 8   Filed 05/30/19 Entered 05/30/19 11:42:17      Desc Main
                               Document     Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISCTRICT OF PENNSYLVANIA

IN RE: Angela L. Cephas                          CHAPTER 13
                          Debtor
                                                 BKY. NO. 19-13271 ELF


                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

 To the Clerk:

        Kindly enter my appearance on behalf of PNC BANK NATIONAL ASSOCIATION
 and index same on the master mailing list.


                                                Respectfully submitted,
                                            /s/ Rebecca A. Solarz, Esq
                                            Rebecca A Solarz, Esquire
                                            KML Law Group, P.C.
                                            701 Market Street, Suite 5000
                                            Philadelphia, PA 19106-1532
                                            (215) 627-1322
